Citation Nr: 0127396	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  94-18 362	)	DATE
	)                             
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a perforated left eardrum.

2.  Entitlement to a compensable evaluation for defective 
hearing.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In an May 1999 decision, the Board denied a compensable 
evaluation for the residuals of a perforated left eardrum and 
for defective hearing.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  The appellant and VA entered into a 
joint motion to vacate the May 1999 decision and remand the 
case to afford the veteran an opportunity to testify before a 
member of the Board.  By an August 2000 order, the Court 
granted the joint motion. 

The veteran testified before the undersigned member of the 
Board in July 2001.  A transcript of this hearing is now of 
record.

In October 1993, the veteran raised claims for several 
disabilities, including service connection for post-traumatic 
stress disorder (PTSD), vertigo and dizziness, an ear 
infection, and a right shoulder disability.  In February 
1994, the veteran testified before a hearing officer sitting 
at the local RO that his tinnitus had increased in severity.  
In his July 2001 hearing, he further articulated claims for 
residuals of in-service head trauma, including neurological 
and musculoskeletal residuals.  Finally, he testified that he 
now has carpal tunnel syndrome secondary to treatment he 
received at a treating VA Medical Center (MC).  The veteran's 
claims for entitlement to service connection for PTSD, a 
right shoulder disability, neurological and musculoskeletal 
residuals of in-service head trauma, and for carpal tunnel 
syndrome as a result of VA treatment, as well as for an 
increased rating for tinnitus, are referred to the RO for 
appropriate action.

Concerning the veteran's claim for entitlement to service 
connection for vertigo and dizziness, the veteran's 
representative reiterated this claim as one for entitlement 
to service connection for headaches, dizziness, and loss of 
balance as secondary to head trauma, of which the already 
service-connected perforated eardrum is a residual.  However, 
the Board denied claims for entitlement to service connection 
for dizziness and for otitis media in an October 1992 
decision.  Inasmuch as the veteran is asserting that these 
claims should be reopened on the basis of the submission of 
new and material evidence, these matters are referred to the 
RO for appropriate action.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

First, the veteran testified before the undersigned member of 
the Board in July 2001 that he has received treatment from 
the VAMC in Sayre, Pennsylvania, as recently as May 2001 for 
his hearing disabilities.  He stated that he has been treated 
at this facility every three months since approximately 1986.  
He has also been treated at the VAMC in Wilkes-Barre, 
Pennsylvania, as recently as 1997 or 1998, and at the VAMC's 
in Syracuse and Bath, New York.  The most recent VA treatment 
records present in the claims file are dated in 1998.  The 
record further reveals that the veteran was treated by 
various private health care providers during the pendency of 
this appeal, including at Robert Packer Hospital in Sayre, 
Pennsylvania, where he was referred by the VAMC in Sayre, 
Pennsylvania on a fee-basis.  Records of VA treatment must be 
obtained, and attempts must be made to obtain records of 
private treatment.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(1), (2)).

Second, the most recent VA examination report of record is 
dated in August 1998.  In July 2001, the veteran and his 
representative testified that the veteran had been told his 
hearing loss had worsened.  In addition, the veteran 
testified that he experiences discharge and itching in his 
left ear that may be related to the residuals of the 
perforation of his eardrum, rather than to any nonservice-
connected otitis media.  The Board finds that further 
examination is required to determine the nature and extent of 
the veteran's current hearing disabilities.  See 66 Fed. Reg. 
45631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

Finally, the Board notes that the regulations governing the 
evaluation of diseases of the ear and other sense organs were 
revised, effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(May 11, 1999).  Remand is further required for notification 
of the revised regulations and analysis as to which is more 
beneficial to the veteran.  See Karnas, supra. 

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his hearing 
disabilities.  The RO should request that 
all identified health care providers 
furnish copies of treatment records for 
the veteran that are not already of 
record.  In particular, the RO should 
obtain records of treatment accorded the 
veteran at VAMC's in Syracuse and Bath, 
New York, and Sayre and Wilkes-Barre, 
Pennsylvania; and from Robert Packer 
Hospital in Sayre, Pennsylvania, and the 
Castignano Clinic (spelling unverified).

2.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.

3.  The RO should schedule the veteran for 
an appropriate examination to determine 
the nature and extent of the residuals of 
the left eardrum perforation and of the 
defective hearing.  The claims file must 
be made available to the examiner.  The 
examiner should identify all pathology 
affecting the veteran's ears or hearing.  
All indicated tests and studies should be 
accomplished.  Based upon review of the 
claims file and examination of the 
veteran, the examiner should offer an 
opinion as to what manifestations may be 
attributed to the left eardrum 
perforation.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for 
examination as scheduled, and in the development of his case, 
and that the consequences for failing to report for VA 
examination without cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



